Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/19/2019 and 10/29/2019 are noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
Claims 5, 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “at least a majority” in claim 8 is a relative term which renders the claim indefinite. The term “at least a majority” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the limitation is being interpreted as the upper and lower frames are configured and sized for being positioned within the mouth.
With respect to claims 5 and16, it is unclear what the applicant is trying claim with respect to “at least two curves”. It is noted that the specification does not provide any description regarding curves as currently claimed. For examination purposes, the at least two curves are being interpreted as a curved section of the upper and lower frame, however, the applicant should amend the claim to clarify.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-5, 7-8,11-16 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leal (5,199,872) in view of Kanter (2,651,109).
Regarding claim 1, Leal teaches a soft tissue retraction device 10/10a comprising: an upper frame 12/12a extending from an upper anterior end to a right posterior end and to a left posterior end (see annaoted figure below); a lower frame 14a extending from a lower anterior end to a right posterior end and to a left posterior end (see annaoted figure, such that the portion of each posterior end meets is the posterior portion), the lower frame and the upper frame interconnected at a right posterior portion and a left posterior portion (see annotated figure), a cross member including a first lateral extension interconnected with the lower frame and the upper frame at the left posterior end, and a second lateral extension interconnected with the lower frame and the upper frame at the right posterior end (see annaoted figure); and a tongue retractor 26/26a attached to the first lateral extension and the second lateral extension (see annaoted figure, figs. 1-2 and 4-5), wherein the first lateral extension extends inwardly towards the second lateral extension and posteriorly and the second lateral extension extends inwardly towards the first lateral extension and posterirorly (see annotated figure, fig. 2, such that each side of the lateral extension is connected to the ends and 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Kanter teaches a soft tissue retraction device comprising an upper frame extending from an upper anterior end to posterior end, a lower frame extending from a lower anterior end to a posterior end, the lower frame and the upper frame interconnected at a posterior portion, a cross member including a lateral extension interconnected with the lower frame and the upper frame at the posterior portion and a tongue reactor attached to the lateral extension, wherein at least a portion of the lateral extension extends inwardly towards the tongue retractor and is posteriorly curved (see annotated figure below). It would have been obvious to one having ordinary skill in the 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 2, Leal further discloses wherein the upper frame and the lower frame have an arched shaped configuration (see figs. 1-2 and 4-5, annaoted figure), 
Regarding claim 3, Leal further discloses wherein the upper frame is positionable around an outer surface of an upper dental arch and the lower frame is positionable around an outer surface of a lower dental arch (see abstract)
Regarding claim 4, Leal further discloses the device further comprising a lip rest 32 that extends from the upper anterior end and configured to protrude an upper lip away from teeth of an upper dental arch of a patient (see figs. 1-4, such that element 32 would function as claimed when placed in the mouth).
Regarding claim 5, Leal discloses the upper frame and the lower frame includes at least two curves between the right posterior end and the left posterior end (see figs. 
Regarding claim 7, Leal further discloses the upper frame and the lower frame are configurable in a constrained shape and in an unconstrained shape (see figs. 1-2 and 4-5, such that in fig. 2 the shape is in a constrained shape due to the user pressing the upper and lower frame together); in the unconstrained shape, the upper anterior end of the upper frame and lower anterior end of the lower frame are positioned a first distance from one another (such as in figs. 1 and 4-5); in the constrained shape, the upper anterior end of the upper frame and lower anterior end of the lower frame are positioned a second distance from one another, the second distance being less than the first distance (such as in fig. 2 when the user applies a force); in the unconstrained shape, the upper frame and the lower frame create an working field in a mouth of a patient around teeth of the patient; and in the constrained shape, the upper frame and the lower frame are inwardly collapsed to facilitate insertion into a mouth of the patient (col. 5, ll. 15-32).
Regarding claim 8, Leal further teaches wherein at least a majority of the upper frame and the lower frame are sized and configured to reside within the mouth when configured in the unconstrained shape (col. 5, ll. 15-32, see abstract).
Regarding claim 11, Leal further teaches wherein each of the first lateral extension and the second lateral extension extends posteriorly behind the left and right posterior end (see second annaoted figure, such that the lateral extension is connected to the posterior ends and extends posterior and curves). Leal teaches the invention as 
Kanter teaches the lateral extension being posteriorly curved to extend posteriorly behind the posterior end (see annotated figure above). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the lateral extension which extends posteriorly and then lateral as taught by Leal with the lateral extension which extends laterally and posteriorly curves as taught by Kanter in order to provide a more anatomical fit for enhanced patient comfort (see fig. 1 of Kanter).  
Regarding claim 12, Leal further teaches wherein each of the first lateral extension and the second lateral extension are configured to extend posteriorly behind posterior teeth in a mouth and configured to permit engagement of occlusal tooth surfaces of the posterior teeth (such that when placed in the mouth, the structure is capable of functioning as claimed, such that the lateral extensions are placed behind the posterior teeth and the user is able to bite down and permit occlusal contact of the posterior teeth). 
Regarding claim 12, Kanter further teaches wherein the lateral extension is configured to extend posteriorly behind posterior teeth in a mouth. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the lateral extension which extends posteriorly and then lateral as taught by Leal with the lateral extension which extends laterally and posteriorly curves to extends behind the posterior teeth as taught by Kanter in order to provide a more anatomical fit for enhanced patient comfort (see fig. 1 of Kanter).  It is noted that the 
Regarding claim 13, Leal discloses a soft tissue retraction device 10/10a configured to create a working field in a mouth of a patient (col. 5, ll. 15-32, see abstract) a lower frame 14/14a extending from an anterior end to a right posterior end and to a left posterior end; a tongue retractor 26/26a configured to limit movement of a tongue of the patient; and a cross member including: a first lateral extension interconnected with the lower frame at the left posterior end and with the tongue retractor, the first lateral extension extending towards the right posterior end and extending posteriorly and curved to extend laterally between the left posterior end and the tongue retractor to extend posterior to the left posterior end of the lower frame (see annaoted figure above); and a second lateral extension interconnected with the lower frame at the right posterior end and with the tongue retractor, the second lateral extension extending towards the left posterior end and extending posteriorly and then curved to extend laterally, the second lateral extension extending posterior to the right posterior end of the lower frame (see annotated figures above and detailed discussion regarding the posterior curve in claim 1). Leal teaches the invention as substantially claimed and discussed above, however, does not specifically teach the lateral extensions posteriorly curving so as to extend posterior to posterior end of the lower frame.
Kanter teaches a soft tissue retraction device comprising an upper frame extending from an upper anterior end to posterior end, a lower frame extending from a lower anterior end to a posterior end, the lower frame and the upper frame interconnected at a posterior portion, a cross member including a lateral extension interconnected with the lower frame and the upper frame at the posterior portion and a tongue reactor attached to the lateral extension, wherein at least a portion of the lateral extension extends inwardly towards the tongue retractor and is posteriorly curved to extend posterior to the posterior end of the lower frame (see annotated figure above). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the lateral extension which extends posteriorly curves to extend posterior to the positioner end of the lower frame as taught by Leal with the lateral extension which extends laterally and posteriorly curves as taught by Kanter in order to provide a more anatomical fit for enhanced patient comfort (see fig. 1 of Kanter).  

Regarding claim 14, Leal discloses the device further comprising an upper frame 12/12a having an upper anterior end, wherein the upper frame extends from the upper anterior end to a right posterior end and a left posterior end, and the lower frame is interconnected with the upper frame at a right posterior portion and a left posterior portion (see annaoted figure above, such that each posterior end connected together forms a posterior portion).
Regarding claim 15, Leal discloses the device wherein the upper frame 12/12a and the lower frame 14/14a have an arched shaped conifguratrion (see figs. 1-2, 4-5), 
Regarding claim 16, Leal discloses the upper frame and the lower frame include at least two curves between the right posterior end and the left posterior end (see figs. 1-4, such that portion between element 32a/32b, is one curve and the portion extending form element 32a/32b towards the anterior end is a second curve).
Regarding claim 18, Leal discloses wherein each of the first lateral extension and the second lateral extension are configured to extend posteriorly behind posterior teeth in the mouth and configured to permit engagement of occlusal tooth surface of the posterior teeth (such that when placed in the mouth, the structure is capable of functioning as claimed, such that the lateral extensions are placed behind the posterior teeth and the user is able to bite down and permit occlusal contact of the posterior teeth).
Regarding claim 18, Kanter further teaches wherein the lateral extension is configured to extend posteriorly behind posterior teeth in a mouth. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the lateral extension which extends posteriorly and then lateral as taught by Leal with the lateral extension which extends laterally and posteriorly curves to extends behind the posterior teeth as taught by Kanter in order to provide a more anatomical fit for enhanced patient comfort (see fig. 1 of Kanter).  It is noted that the modification of Leal/Kanter would also permit engagement of occlusal tooth surfaces of the posterior teeth (such that when placed in the mouth, the structure is capable of .

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leal (5,199,872) in view of Kanter (2,651,109) as applied to claim 1 above, and further in view of Patrickus (2005/0227199).
Leal/Kanter teaches the invention as substantially claimed and discussed above, including Leal teaching the upper frame, the lower frame, the cross member, and the tongue retractor is a single piece (see figs. 1-2 and 4-5, such that the final product is formed in one single piece), however, does not specifically teach the upper frame, the lower frame, the cross member, and the tongue retractor are comprised of plastic.
Patrickus teaches a dental retraction device wherein the device is one piece and made of plastic (see par. 14). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the material of the retractor as taught by Leal/Kanter with a plastic material as taught by Patrickus since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.04)

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leal (5,199,872) in view of Kanter (2,651,109) as applied to claim 1 above, and further in view Inoue (4,589,848).
Leal/Kanter teaches the invention as substantially claimed and discussed above including Leal teaching  the tongue retractor is configured to limit movement of a tongue of a patient, however, does not specifically teach the tongue retractor includes a membrane that extends towards the upper anterior end to create space configured to receive the tongue. 
Inoue teaches a retractor wherein the tongue retractor includes a membrane that extends towards the upper anterior end to create space configured to receive the tongue (see specifically figs. 13-14, such that the upper anterior end in a direction towards the front of the upper arch, col. 2, ll. 67-68 regarding material which is a membrane). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the tongue retractor as taught by Leal/Kanter with the shape membrane of the tongue retractor in order to provide a space for the tongue to present the user with a more comfortable tongue retraction device and to cover the tongue to prevent accidental contact with the tongue during a procedure. 

Claims 10 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leal (5,199,872) in view of Kanter (2,651,109) as applied to claim 1 above, and further in view of Bolbolan (5,931,673).
With respect to claim 10, Leal/Kanter teaches the invention as substantially claimed and discussed above, however, does not specifically teach the tongue retractor includes a polymer structure and a membrane connected to the polymer structure, the membrane being configured to deflect a tongue from a working field.  
Bolbolan teaches a tongue retractor which includes a polymer structure 50 and a membrane 45 connected to the polymer structure, the membrane being configured to deflect a tongue from a working field (col. 2, l. 64, col. 3, ll. 18-20, col. 4, ll. 5-15, specifically silicone is a polymer and the frame/resilient member may be made of silicone). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the material of the tongue retractor taught by Leal/Kanter with the polymer taught by Bolbolan since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.04) and to modify the tongue retractor of Leal/Kanter to include the membrane as taught by Bolbolan in order to assist in keeping the working area dry.
With respect to claim 17, Leal teaches the retraction device wherein the tongue retractor comprises an elongated structure with an upper end (the curved end near reference 28) and a lower end (the end of the curved structure connected to the lateral elements) and the tongue retractor is configured to deflect the tongue from a working field, however, Leal/Kanter does not specifically teach a membrane and the upper and lower end are comprised of a polymer structure  and the membrane is connected to the polymer structure. 
Bolbolan teaches a tongue retractor which includes a polymer structure 50 and a membrane 45 connected to the polymer structure, the membrane being configured to deflect a tongue from a working field (col. 2, l. 64, col. 3, ll. 18-20, col. 4, ll. 5-15, specifically silicone is a polymer and the frame/resilient member may be made of silicone). It would have been obvious to one having ordinary skill in the art at the time of see MPEP 2144.04) and to modify the tongue retractor of Leal/Kanter to include the membrane as taught by Bolbolan in order to assist in keeping the working area dry.

Claims 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leal (5,199,872) in view of Kanter (2,651,109) in view of Bolbolan (5,931,673).
With respect to claim 19, Leal teaches a soft tissue retraction device 10/10a comprising a lower arch frame 14/14a extending from a lower anterior end to a right posterior end (see annotated figure above), an upper arch frame 12/12a interconnected with the lower arch frame, the upper arch frame extending from an upper anterior end to a right posterior end and a left posterior end (see annaoted figure above); a tongue retractor 26/26a, the tongue retractor being configured to deflect a tongue from a working field; a first lateral extension interconnected with the left posterior end of the lower arch frame, the left posterior end of the upper arch frame, and the tongue retractor, the first lateral extension extending towards the right posterior end and extending posteriorly and curving to extend laterally between the left posterior end and the tongue retractor to extend posterior to the left posterior end of the lower arch frame and the upper arch frame (see annotated figure above and detailed explanation, such that it extends posterior to the left posterior end, such that from the connection potion, 
Kanter teaches a soft tissue retraction device comprising an upper frame extending from an upper anterior end to posterior end, a lower frame extending from a lower anterior end to a posterior end, the lower frame and the upper frame interconnected at a posterior portion, a cross member including a lateral extension interconnected with the lower frame and the upper frame at the posterior portion and a tongue reactor attached to the lateral extension, wherein at least a portion of the lateral extension extends inwardly towards the tongue retractor and is posteriorly curved to extend posterior to the posterior end of the lower frame (see annotated figure above). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the lateral extension which extends posteriorly curves to extend posterior to the positioner end of the lower frame as taught by Leal with the 
Bolbolan teaches a tongue retractor which includes a polymer structure 50 and a membrane 45 connected to the polymer structure, the membrane being configured to deflect a tongue from a working field (col. 2, l. 64, col. 3, ll. 18-20, col. 4, ll. 5-15, specifically silicone is a polymer and the frame/resilient member may be made of silicone). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the material of the tongue retractor taught by Leal/Kanter with the polymer taught by Bolbolan since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.01) and to modify the tongue retractor of Leal/Kanter to include the membrane as taught by Bolbolan in order to assist in keeping the working area dry.
Regarding claim 20, Leal further discloses the upper frame and the lower frame are configurable in a constrained shape and in an unconstrained shape (see figs. 1-2 and 4-5, such that in fig. 2 the shape is in a constrained shape due to the user pressing the upper and lower frame together); in the unconstrained shape, the upper anterior end of the upper frame and lower anterior end of the lower frame are positioned a first distance from one another (such as in figs. 1 and 4-5); in the constrained shape, the .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive. The applicant argues that the prior art of Leal does not disclose that lateral extensions as now claimed wherein at least a portion extends inwardly towards the opposite lateral extension and posteriorly curves. It is noted that Leal does teach the lateral extension extending posteriorly and then curving to extend laterally towards the opposite lateral extension as discussed above in detail. Such that the portion connected to the posterior portion of the frames extends posteriorly from the posterior portion/ends as claimed and then curves to extend laterally. It is noted that the prior art of Kanter has been used to teach the new limitations of the lateral extension having at least a portion which extends inwardly and is posteriorly curved as now claimed.  
Terminal Disclaimer
The terminal disclaimer filed on November 17, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,307,049 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        1/21/2022